THE STATE OF OHIO, APPELLANT, v. GRAY, APPELLEE.

                [Cite as State v. Gray (1998), 84 Ohio St. 3d 214.]

Certification of conflict accepted — Criminal procedure — Classification as

      sexual predator — Court of appeals’ judgment reversed and trial court’s

      finding that defendant is a sexual predator reinstated on authority of State v.

      Cook.

(No. 98-2159 — Submitted November 10, 1998 — Decided December 30, 1998.)

     CERTIFIED by the Court of Appeals for Ottawa County, No. 97-OT-057.

                               __________________

      Mark E. Mulligan, Ottawa County Prosecuting Attorney, and Paul Skaff,

Assistant Prosecuting Attorney, for appellant.

                               __________________

      The certification of conflict by the Court of Appeals for Ottawa County is

accepted.

      The judgment of the court of appeals is reversed on the authority of State v.

Cook (1998), 83 Ohio St. 3d 404, 700 N.E.2d 570.

      The trial court’s finding that Daniel Gray is a sexual predator is reinstated.

      MOYER, C.J., DOUGLAS, F.E. SWEENEY, PFEIFER, COOK and LUNDBERG

STRATTON, JJ., concur.

      RESNICK, J., not participating.